 Case 8:21-cv-01310-KKM-JSS Document 1 Filed 05/28/21 Page 1 of 24 PageID 1




                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                           TAMPA DIVISION

WAYNE LOWMACK,


      Plaintiff,
                                       CASE NO.:
v.


AMERICAN AIR
CONDITIONING & HEATING
SOLUTIONS, LLC d/b/a
AMERICAN MECHANICAL
SOLUTIONS, a Florida Limited
Liability,

      Defendant.
                                  /

               COMPLAINT & DEMAND FOR JURY TRIAL

      Plaintiff WAYNE LOWMACK (“Plaintiff”), through undersigned counsel,

files this Complaint against Defendant AMERICAN AIR CONDITIONING &

HEATING       SOLUTIONS,       LLC     d/b/a    AMERICAN        MECHANICAL

SOLUTIONS, a Florida Limited Liability (“Defendant”), and states as follows:

                              INTRODUCTION

      1.    This is an action brought pursuant to the Family and Medical Leave

Act, as amended, 29 U.S.C. § 2601, et seq. (“the FMLA”), the Florida Civil Rights

Act of 1992, Fla. Stat. §760.01 et seq. (“FCRA”), the Americans with Disabilities
 Case 8:21-cv-01310-KKM-JSS Document 1 Filed 05/28/21 Page 2 of 24 PageID 2




Act, as amended, (“ADAAA”), 42 U.S.C. 12101, et seq. and the Fair Labor

Standards Act, as amended, 29 U.S.C. § 216(b) (the “FLSA”), to recover front pay,

back pay, an equal amount as liquidated damages, reinstatement, lost benefits,

compensatory damages, emotional distress damages, pain and suffering, injunctive

relief, minimum wages, reasonable attorneys’ fees and costs and any other relief to

which the Plaintiff is entitled including but not limited to equitable relief.

      2.     Plaintiff brings a claim for discrimination and retaliation against

Defendant, who subjected Plaintiff to workplace discrimination and retaliation

because of his medical condition.

      3.     Plaintiff   was   wrongfully terminated        as   the    culmination   of

discrimination and retaliation against him.

                          JURISDICTION AND VENUE

      4.     The Court has jurisdiction over Plaintiff’s claims pursuant to 28 U.S.C.

§1331 with federal questions involving the ADAAA, 28 U.S.C. §1331 with federal

questions involving the FLSA and 28 U.S.C. §1337 and the FMLA and the authority

to grant declaratory relief under the FMLA, pursuant to 28 U.S.C. § 2201 et seq., and

the FCRA, 28 U.S.C. §1367, because at all times material to this Complaint, Plaintiff

worked for Defendants in Hillsborough County, Florida.

      5.     The illegal conduct complained of and the resultant injury occurred

within the judicial district in and for Hillsborough County, Florida.


                                           2
 Case 8:21-cv-01310-KKM-JSS Document 1 Filed 05/28/21 Page 3 of 24 PageID 3




       6.     Defendant conduct business in, among others, Hillsborough County,

Florida, therefore venue is proper in the Middle District of Florida, Tampa

Division, pursuant to 28 U.S.C. § 1391(b)(1) & (c).

       7.     Plaintiff is protected by Family and Medical Leave Act, as amended, 29

U.S.C. § 2601, et seq.

       8.     Plaintiff is protected by the Florida Civil Rights Act, as amended, Fla.

Stat. § 760.01 et seq.

       9.     Plaintiff timely filed a Charge of Discrimination with the Equal

Employment Opportunity Commission (“EEOC”).

       10.    After investigating Plaintiff’s Charge of Discrimination, the EEOC

issued a right-to-sue letter dated March 3, 2021.

       11.    Therefore this Complaint is being filed within 90 days of Plaintiff

receiving his right-to-sue letter.

                                     PARTIES

       12.    At all times pertinent hereto, Plaintiff, WAYNE LOWMACK, has

              been a

resident of the State of Florida and was employed by Defendant, as a Foreman,

beginning in approximately from October 2016 to October 4, 2019. Plaintiff is a

member of protected class because of his disability and/or perceived disability.

       13.    Defendant, a Florida Limited Liability Company, was, and continues to


                                          3
 Case 8:21-cv-01310-KKM-JSS Document 1 Filed 05/28/21 Page 4 of 24 PageID 4




be a Company providing service to air conditioning and heating units to their

clients. Specifically, Defendant operates one of its branches from 8631 Twin Lake

Blvd., Tampa, FL 33614 and is within the jurisdiction of this Court. Therefore,

venue is proper in this Court.

      14.      Defendants were an employer as defined by the laws under which this

action is brought and employs greater than 15 employees.

      15.      At all times material to this action, Plaintiff was an “employee” of

Defendants within the meaning of the FCRA, FMLA and ADA.

      16.      At all times material to this action, Defendants were, and continues to

be an “employer” within the meaning of the FCRA, FMLA and ADA.

      17.      Defendants are an employer under the FMLA because it was engaged

in commerce or in an industry affecting commerce and employed 50 or more

employees for each working day during each of 20 or more calendar workweeks in

the current or preceding calendar year.

      18.      At all times relevant hereto, Plaintiff worked at a location where

Defendants employed 50 or more employees within a 75 mile radius.

         19.     At all times relevant hereto, Plaintiff was an employee entitled to

leave under the FMLA, based on the fact that she was employed by Defendants for

 at least 12 months and worked at least 1,250 hours during the relevant 12-month

                                  period prior to him


                                           4
 Case 8:21-cv-01310-KKM-JSS Document 1 Filed 05/28/21 Page 5 of 24 PageID 5




taking leave which would be protected pursuant to the FMLA.

                                    COVERAGE

      20.    At all material times, Defendant was an enterprise covered by the

FLSA, and as defined by 29 U.S.C. § 203(r) and 203 (s).

      21.    At all material times, Defendant was an “employer” as defined by 29

U.S.C. § 203(d).

      22.    Based upon information and belief, Defendant has had an annual

gross volume of sales made or business done of not less than $500,000 (exclusive

of excise taxes at the retail level which are separately stated) during the relevant

time periods.

      23.    At all times material, Defendant has been an enterprise engaged in

commerce or in the production of goods for commerce within the meaning of

Section 203(s)(1) of the FLSA, in that the company had two or more employees:

      a.     Engaged in commerce; or

      b.     Engaged in the production of goods for commerce; or

      c.     Handling, selling or working on goods or materials that have been

moved in or produced for commerce. (i.e. air conditioners, air ducts, tools, and/or

office supplies).

      24.    Therefore, Defendant is an enterprise covered by the FLSA, and as

defined by 29 U.S.C. §203(r) and 203(s).


                                           5
 Case 8:21-cv-01310-KKM-JSS Document 1 Filed 05/28/21 Page 6 of 24 PageID 6




                         GENERAL ALLEGATIONS

      25.    Defendant is a company classified as an air conditioning and heating

solutions company.

      26.    Defendant was an “employer” of Plaintiff within the meaning of the

FLSA.

      27.    Plaintiff was an employee of Defendant within the meaning of the

FLSA.

      28.    Plaintiff was given the title of “foreman” during his employment with

Defendant.

      29.    Plaintiff performed plumbing duties for Defendant from on or around

October 2016 to October 4, 2019.

      30.    Throughout his employment, Plaintiff earned an hourly rate in

exchange for work performed for Defendant.

      31.    On or around September 2019, Mr. Lowmack started facing serious

health issues.

      32.    On September 5, 2019, Mr. Lowmack was diagnosed with a neuro-

appendix tumor.

      33.    Plaintiff immediately notified Michael Westbrook (his immediate

supervisor) and Chris Lisner that was diagnosed with cancer.




                                        6
 Case 8:21-cv-01310-KKM-JSS Document 1 Filed 05/28/21 Page 7 of 24 PageID 7




        34.   At this time, Plaintiff was not informed by his supervisors or HR

about FMLA leave, nor was he ever presented with a rights and responsibilities

letter regarding FMLA. This is a clear instance of FMLA interference.

        35.   In fact, he was told that he did not need to worry about FMLA as well

despite him asking about his eligibility for same.

        36.   From September 6, 2019, until September 19, 2019, Plaintiff was out

on medical leave (should have been FMLA protected leave, but for Defendant’s

FMLA interference) due to him requiring surgery to remove the tumors in his

body.

        37.   Upon returning, Plaintiff was given the run around regarding the

duties that he could or couldn’t perform.

        38.   He was often told that there was “nothing for him to do” despite the

fact that he was fully cleared to return to work by his physician.

        39.   Moreover, after “working” for a few days, the Company then forced

him to take an involuntary leave of absence and sent him home.

        40.   Plaintiff requested to use his vested/banked PTO when he had his

initial surgery and he asked again when the Company put him on involuntary

medical leave, but the Company’s response was that he was “too highly paid” so

they refused to honor his request to use this benefit. Again, this is yet another

actionable claim under the Fair Labor Standards Act as well as an unpaid wages


                                            7
 Case 8:21-cv-01310-KKM-JSS Document 1 Filed 05/28/21 Page 8 of 24 PageID 8




claim under Florida law and a breach of contract claim for failing to pay Mr.

Lowmack his PTO upon request while he was still employed.

      41.      Thereafter, on the following Monday, Mr. Westbrook called Plaintiff

stating that they needed help the installing units at the hospital job they had been

working on.

      42.      Plaintiff shows up on Monday morning and after waiting for some

materials, Mr. Westbrook stated “they sent me here to release you, they said they

no longer need you with the company” and would not state any other reason for his

termination.

      43.      Clearly, the Company perceived Plaintiff as being too disabled to

work despite the fact that he was ready and able and medically cleared to do so.

      44.      In addition, the Company interfered and retaliated against Plaintiff for

attempting to invoke his rights to job-protected FMLA leave.

      45.      Upon termination, Plaintiff’s health insurance was cut off on October

4, 2019.

      46.      Prior to his termination, Plaintiff had notified both Mr. Westbrook and

Mr. Lisner of his need for a second surgery two (2) weeks prior to his termination.

Thus, his unlawful termination and the abrupt cut-off of his health insurance while

he was seeking life-saving cancer treatment was devastating to him.




                                           8
 Case 8:21-cv-01310-KKM-JSS Document 1 Filed 05/28/21 Page 9 of 24 PageID 9




       47.      It was only after he notified the Company that he was going to take

legal action that AMS begrudgingly reinstated his insurance so his second surgery

would be covered, but just until the day of his second surgery on October 17, 2019.

       48.      Also, to date, AMS is still in possession of Plaintiff’s working tools,

which need to be returned immediately.

       49.      Plaintiff also did not receive any wages for the entirety of the thirteen

(13) days he took off despite the fact that he has PTO available for his first surgery

from Defendant.

       50.      Plaintiff’s gross weekly wages resulted in wages that fell below the

statutory minimum wage during one or more workweeks contrary to §206(a) of the

FLSA and the Florida Minimum Wage Act- Fla Stat. § 448.110, et seq (“FMWA”).

       51.      Defendant knowingly, willfully, or with reckless disregard carried out

its illegal pattern or practice of failing to pay proper minimum wage compensation

to Plaintiff.

       52.      Defendant did not act in good faith or reliance upon any of the

following in formulating its pay practices: (a) case law, (b) the FLSA, 29 U.S.C. §

201, et seq., (c) Department of Labor Wage & Hour Opinion Letters or (d) the

Code of Federal Regulations.

       53.      Defendant had acted willfully in failing to pay Plaintiff in accordance

with the law.


                                             9
Case 8:21-cv-01310-KKM-JSS Document 1 Filed 05/28/21 Page 10 of 24 PageID 10




      54.   Defendant failed to maintain proper time records as mandated by law.

      55.   Defendant failed to post informational posters as required by law

advising its employees of their rights under the FLSA.

      56.   Based upon the above, Defendants have violated Fla. Const. Art. X §

24 and the FMWA by failing to pay the full minimum wage for each hour worked.

                                  COUNT I
                            FMLA INTERFERENCE

      57.   Plaintiff re-alleges and adopts the allegations stated in Paragraphs 1-

56.

      58.   Plaintiff was an employee entitled to the protection of the FMLA.

      59.   Defendant was Plaintiff’s employer as defined by the FMLA.

      60.   Defendant’s actions interfered with Plaintiff’s lawful exercise of his

rights under the FMLA.

      61.   At all times relevant to this action, Defendant failed to comply with

29 U.S.C. § 2601, et seq., because Defendant interfered with Plaintiff’s right to

take FMLA leave by never disclosing or presenting him with paperwork regarding

his opportunity to request FMLA benefits after disclosing his cancer diagnosis.

      62.   The Defendant’s actions constitute violations of the FMLA.

      63.   Defendant’s violations of the FMLA were willful.

      64.   As a result of Defendant’s unlawful actions, Plaintiff has suffered

damages for which he is entitled to compensation, including, but not limited to lost
                                        10
Case 8:21-cv-01310-KKM-JSS Document 1 Filed 05/28/21 Page 11 of 24 PageID 11




wages and benefits, future pecuniary losses, emotional pain, suffering,

inconvenience, mental anguish, loss of enjoyment of life and other non-pecuniary

losses.

      65.   Plaintiff is entitled to recover his attorneys’ fees and costs.

      WHEREFORE, Plaintiff prays for a trial by jury and all legal and equitable

relief allowed by law including:

            a. Back pay and benefits;

            b. Interest on back pay and benefits;

            c. Front pay and benefits;

            d. Compensatory damages for emotional pain and suffering;

            e. Injunctive relief;

            f. Prejudgment interest;

            g. Costs and attorney’s fees; and

            h. Such other relief as the Court may deem just and proper.

                      COUNT II - FMLA RETALIATION

      66.   Plaintiff re-alleges and adopts the allegations stated in Paragraphs 1-

            56.

      67.   Plaintiff was an employee entitled to the protection of the FMLA.

      68.   Defendant was Plaintiff’s employer as defined by the FMLA.

      69.   Defendant discriminated and/or retaliated against Plaintiff for


                                         11
Case 8:21-cv-01310-KKM-JSS Document 1 Filed 05/28/21 Page 12 of 24 PageID 12




asserting his Rights under the FMLA.

      70.    Defendant had actual or constructive knowledge of the discriminatory

and/or retaliatory conduct of Plaintiff’s supervisor.

      71.    Defendant’s actions constitute violations of the FMLA.

      72.    Defendant’s acts and omissions negatively affected one or more

terms, conditions and/or privileges of Plaintiff’s employment.

      73.    Defendant’s discriminatory acts and omissions occurred, at least in

part, because of Plaintiff’s request for FMLA covered leave.

      74.    Defendant’s conduct violated Plaintiff’s right to be free from

discrimination/retaliation as guaranteed by the FMLA.

      75.    As a result of Defendant’s actions, Plaintiff has suffered damages for

which he is entitled to compensation, including, but not limited to lost wages and

benefits, future pecuniary losses, emotional pain, suffering, inconvenience, mental

anguish, loss of enjoyment of life and other non-pecuniary losses.

      76.    Defendants’ violations of the FMLA were willful.

      77.    Plaintiff is entitled to recover his attorneys’ fees and costs.

             WHEREFORE, Plaintiff prays for a trial by jury and all legal and

equitable relief allowed by law including:

             a. Back pay and benefits;

             b. Interest on back pay and benefits;


                                          12
Case 8:21-cv-01310-KKM-JSS Document 1 Filed 05/28/21 Page 13 of 24 PageID 13




               c. Front pay and benefits;

               d. Compensatory damages for emotional pain and suffering;

               e. Injunctive relief;

               f. Prejudgment interest;

               g. Costs and attorney’s fees; and

               h. Such other relief as the Court may deem just and proper.

              COUNT III –DISCRIMINATION UNDER THE ADAAA

        78.    Plaintiff realleges and adopts the allegations of paragraphs 1-56 above

as if

fully set forth herein.

        79.    Plaintiff was a qualified individual with a disability.

        80.    Plaintiff was perceived as disabled by Defendant.

        81.    Defendant was Plaintiff’s employer as defined by the ADAAA.

        82.    Defendant discriminated against Plaintiff because of his actual or

perceived disability in violation of the ADAAA.

        83.    Defendant discriminated against Plaintiff because he exercised his rights

under the ADAAA by notifying Defendant of his actual and/or perceived disability.

        84.    Defendant had actual or constructive knowledge of the discriminatory

conduct.




                                             13
Case 8:21-cv-01310-KKM-JSS Document 1 Filed 05/28/21 Page 14 of 24 PageID 14




      85.    Defendant’s acts and omissions negatively affected one or more terms,

conditions and/or privileges of Plaintiff’s employment.

      86.    Defendant’s conduct violated Plaintiff’s right to be free from

discrimination as guaranteed by the ADAAA.

      87.    Plaintiff has no plain, adequate or complete remedy at law for the

actions of Defendants, which have caused and continue to cause irreparable harm.

      88.    Defendant’s violations of the ADAAA were willful.

      89.    Plaintiff is entitled to recover his attorneys’ fees and costs pursuant to

the ADAAA.

      WHEREFORE, Plaintiff prays for a trial by jury and all legal and equitable

relief allowed by law including:

      a.     Back pay and benefits;

      b.     Interest on back pay and benefits;

      c.     Front pay and benefits and/or lost earning capacity;

      d.     Compensatory damages for emotional pain and suffering;

      e.     Injunctive relief;

      f.     Prejudgment interest;

      g.     Declaratory judgment that Defendants’ practices violate the ADAAA;

      h.     Costs and attorney’s fees; and

      i.     Such other relief as the Court may deem just and proper.


                                          14
Case 8:21-cv-01310-KKM-JSS Document 1 Filed 05/28/21 Page 15 of 24 PageID 15




                        COUNT IV
  DISCRIMINATION BASED ON DISABILITY IN VIOLATION OF THE
                          FCRA

      90.    Plaintiff re-alleges and adopts the allegations stated in Paragraphs 1-
56.

      91.    Plaintiff   is   a   member    of   a   protected   class   due   to   his

disability/handicap or perceived disability/handicap.

      92.    By the conduct described above, Defendant engaged in unlawful

employment practices and discriminated against Plaintiff on the basis of his

disability/handicap or perceived disability/handicap in violation of the FCRA.

      93.    Defendant knew or should have known of the discrimination.

      94.    The above discrimination was done by Defendant with a reckless

disregard for Plaintiff’s rights under state law. As a direct and proximate result of

the discrimination described above, Plaintiff has suffered and continues to suffer

loss of employment, loss of income, loss of other employment benefits and has

suffered and continues to suffer mental anguish, distress, humiliation, great

expense and loss of enjoyment of life.

      WHEREFORE, Plaintiff prays for a trial by jury and all legal and equitable

relief allowed by law including:

             a. Back pay and benefits;

             b. Interest on back pay and benefits;

             c. Front pay and benefits;
                                           15
Case 8:21-cv-01310-KKM-JSS Document 1 Filed 05/28/21 Page 16 of 24 PageID 16




              d. Compensatory damages for emotional pain and suffering;

              e. Injunctive relief;

              f. Prejudgment interest;

              g. Costs and attorney’s fees; and

              h. Such other relief as the Court may deem just and proper.

                       COUNT V
RETALIATION IN VIOLATION OF DISCRIMINATION UNDER ADAAA

       95.    Plaintiff realleges and adopts the allegations of paragraphs 1-56 above

as if fully set forth herein.

       96.    Plaintiff requested a reasonable accommodation under the ADAAA.

       97.    Plaintiff engaged in protected activity when he complained to

Defendant regarding disparate treatment based on his disability which resulted in

discriminatory treatment and his eventual termination.

       98.    Plaintiff’s supervisors and Defendant’s corporate officers’ treatment

              of

Plaintiff became worse after Plaintiff’s complaints of disability discrimination,

Defendant’s failure to accommodate, Defendant’s failure to provide him with his

PTO pay while on leave and Defendant’s FLSA violations.

       99.    Plaintiff was terminated in retaliation for complaining about his

disability.

       100. This retaliation resulted in Plaintiff’s termination.
                                          16
Case 8:21-cv-01310-KKM-JSS Document 1 Filed 05/28/21 Page 17 of 24 PageID 17




      101. Such retaliation was within close temporal proximity to Plaintiff

engaging in protected activity.

      102. By the conduct described above, Defendant retaliated against Plaintiff

because he engaged in protected activities in violation of the ADAAA.

      103. Defendant knew, or should have known; of the retaliation that

Plaintiff was subjected.

      104. At all times material hereto, Defendant acted with malice and reckless

disregard for Plaintiff’s federally protected rights.

      WHEREFORE, Plaintiff prays for a trial by jury and all legal and equitable

relief allowed by law including:

      a.     Back pay and benefits;

      b.     Interest on back pay and benefits;

      c.     Front pay and benefits and/or lost earning capacity;

      d.     Compensatory damages;

      e.     Damages for mental anguish and emotional distress;

      f.     Injunctive relief;

      g.     Prejudgment interest;

      h.     Declaratory judgment that Defendant’s practices violate the ADAAA;

      i.     Costs and attorney’s fees; and

      j.     Such other relief as the Court may deem just and proper.


                                           17
Case 8:21-cv-01310-KKM-JSS Document 1 Filed 05/28/21 Page 18 of 24 PageID 18




                        COUNT IV
  RETALIATION IN VIOLATION OF DISCRIMINATION UNDER THE
                          FCRA

      105. Plaintiff re-alleges and adopts paragraphs 1-56 as though set forth

fully herein.

      106. Plaintiff is a member of a protected class under the FCRA because he

engaged in protected activities.

      107. Plaintiff engaged in protected activity when he complained to

Defendant regarding disparate treatment based on his disability which resulted in

discriminatory treatment and his eventual termination.

      108. Plaintiff’s supervisors and Defendant’s corporate officers’ treatment

of Plaintiff became worse after Plaintiff’s complaints of disability discrimination.

      109. Shortly thereafter, Plaintiff was then terminated for his complaints of

disability discrimination. Thus, there is a close temporal proximity and a sufficient

causal connection between Plaintiff’s complaint regarding his disability

discrimination and his termination.

      110. By the conduct described above, Defendant engaged in unlawful

employment practices and retaliated against Plaintiff because he engaged in

protected activities by reporting the discriminatory conduct based on his age and

the hostile work environment which the conduct was causing.

      111. Defendant has, with malice, or reckless indifference, violated the


                                         18
Case 8:21-cv-01310-KKM-JSS Document 1 Filed 05/28/21 Page 19 of 24 PageID 19




dictates of the Florida Civil Rights Act, by intentionally discriminating against

Plaintiff because of his age.

      112. Defendant had actual or constructive knowledge of the discriminatory

conduct.

      113. Defendant’s acts and omissions negatively affected one or more

terms, conditions and/or privileges of Plaintiff’s employment.

      114. Defendant’s conduct violated Plaintiff’s right to be free from

discrimination as guaranteed by the FCRA.

      115. Plaintiff has no plain, adequate or complete remedy at law for the

actions of Defendant, which have caused and continue to cause irreparable harm.

      116. Defendant’s violations of the FCRA were willful.

      117. As a direct and proximate result of the discrimination described

above, Plaintiff has suffered damages including loss of employment, income,

benefits, distress, humiliation, and embarrassment.

      118. Plaintiff is entitled to recover his attorneys’ fees and costs pursuant to

the FCRA.

      WHEREFORE, Plaintiff prays for a trial by jury and all legal and equitable

relief allowed by law including:

           a. Back pay and benefits;

           b. Interest on back pay and benefits;


                                          19
Case 8:21-cv-01310-KKM-JSS Document 1 Filed 05/28/21 Page 20 of 24 PageID 20




         c. Front pay and benefits;

         d. Compensatory damages for emotional pain and suffering;

         e. Injunctive relief;

         f. Prejudgment interest;

         g. Costs and attorney’s fees; and

         h. Such other relief as the Court may deem just and proper.

                           COUNT V
             RECOVERY OF MINIMUM WAGES (FEDERAL)

      119. Plaintiff reincorporates and readopts all allegations contained within

Paragraphs 1-56 above.

      120. Plaintiff was entitled to earn the statutory minimum wage rate for all

hours worked per week while employed as a non-exempt employee for Defendant

pursuant to the FLSA.

      121. Plaintiff is entitled to receive the applicable statutory Florida

minimum wage rate for all hours worked during his employment with Defendant

pursuant to 29 C.F.R. 778.5.

      122. Defendant failed to compensate Plaintiff at the applicable statutory

minimum wage rate for all hours worked per week during one or more workweeks

throughout his employment with Defendant.

      123. Defendant was aware of the laws which required that its employees be

paid at least the statutory minimum wage for all hours worked per workweek.
                                       20
Case 8:21-cv-01310-KKM-JSS Document 1 Filed 05/28/21 Page 21 of 24 PageID 21




      124. Despite its knowledge of these laws, Defendant violated the FLSA’s

provision on minimum wages (29 U.S.C. §206).

      125. The foregoing conduct, as alleged, constitutes a willful violation of

the FLSA within the meaning of 29 U.S.C. 255(a).

      126. As a result of Defendant’s intentional, willful and unlawful acts in

refusing to pay Plaintiff his proper minimum wages during one or more

workweeks, Plaintiff has suffered damages, plus incurring reasonable attorneys’

fees and costs.

      127. As a result of Defendant’s willful violation of the FLSA, Plaintiff is

entitled to liquidated damages.

      128. Plaintiff is entitled to an award of reasonable attorney’s fees and costs

pursuant to 29 U.S.C. §216(b).

      WHEREFORE, Plaintiff respectfully requests that judgment be entered in

his favor against Defendant;

         a. Awarding Plaintiff his unpaid minimum wages;

         b. Awarding liquidated damages in an amount equal to the minimum

             wage award, or alternatively, awarding pre-judgment interest;

         c. Awarding reasonable attorney’s fees and costs and expenses of the

             litigation pursuant to 29 U.S.C. §216(b); and

         d. Ordering any other further relief the Court deems just and proper.


                                        21
Case 8:21-cv-01310-KKM-JSS Document 1 Filed 05/28/21 Page 22 of 24 PageID 22




     COUNT VI – RECOVERY OF MINIMUM WAGES (FLORIDA
   CONSTITUTION/FLORIDA MINIMUM WAGE ACT- FLA. STAT. §
                         448.110)

      129. Plaintiff reincorporates and readopts all allegations contained within

Paragraphs 1-56 above.

      130. Plaintiff is/was entitled to be paid the minimum wage for each hour

worked per week.

      131. Florida’s minimum wage rate was $8.46 per hour in 2019 and $8.56

per hour in 2020.

      132. During his employment with Defendants, Plaintiff was not paid the

minimum wage for each hour of work performed in violation of Fla. Const. Art. X

§ 24 and Fla Stat. §448.110, et seq.

      133. As a result of Defendant’s intentional, willful and unlawful acts in

refusing to pay Plaintiff minimum wages for each hour worked in one or more

work weeks, Plaintiff has suffered damages plus incurring reasonable attorneys’

fees and costs.

      134. Defendant did not have a good faith basis for its failure to pay

Plaintiff minimum wages for each hour worked.

      135. As a result of Defendants’ willful violation of the law, Plaintiff is

entitled to liquidated damages in an amount equal to the unpaid wages.

      136. Plaintiff demands a trial by jury on all issues so triable.


                                         22
Case 8:21-cv-01310-KKM-JSS Document 1 Filed 05/28/21 Page 23 of 24 PageID 23




WHEREFORE, Plaintiff demands judgment against Defendants for the payment

of all unpaid minimum wages for which Defendants did not properly compensate,

damages, reasonable attorneys’ fees and costs incurred in this action, and any and

all further relief that this Court determines to be just and appropriate

                                 COUNT VII
                            BREACH OF CONTRACT

      137. Plaintiff reincorporates and readopts all allegations contained within

Paragraphs 1-56 above.

      138. This count sets forth claims against Defendant for breach of contract

under the common law of Florida.

      139. The Employment Agreement and/or offer letters pertaining to

Plaintiff’s services as an employee for Defendant referenced above constituted a

valid and enforceable contract. Plaintiff is not in possession of such documents so

Plaintiff is unable to attach same to this Complaint, but Defendant is in possession

of same.

      140. Plaintiff fully and completely performed under such agreement by

providing professional services as an employee on behalf of Defendant as

described above.

      141. Defendant’s refusal to compensate Plaintiff for his performance

constitutes a material breach and/or series of breaches of the transacted

arrangement.
                                          23
Case 8:21-cv-01310-KKM-JSS Document 1 Filed 05/28/21 Page 24 of 24 PageID 24




      142. Plaintiff has been damaged by Defendant’s breach of the agreement

and is therefore entitled to compensatory damages in an amount sufficient to cover

Plaintiff’s expectation interest as well as any consequential damages incurred in his

performance of the services rendered on behalf of Defendant.



                                   JURY DEMAND
      The Plaintiff requests a trial by jury on all issues so triable.


      Respectfully submitted on this 28th day of May, 2020.


                                         /s/ Gregory R. Schmitz
                                         Gregory R. Schmitz
                                         Florida Bar No.: 94694
                                         Morgan & Morgan, P.A.
                                         20 N. Orange Ave., 14th Floor
                                         P.O. Box 4979
                                         Orlando, FL 32802-4979
                                         Direct Tel.: (407) 418 2079
                                         Facsimile: (407) 245-3390
                                         Email: gschmitz@forthepeople.com
                                                mbarreiro@forthepeople.com
                                                aperez@forthepeople.com
                                         Attorney for Plaintiff




                                            24
